
	

113 HR 1438 IH: Veterans Pensions Protection Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1438
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Hastings of
			 Florida (for himself, Mr.
			 McGovern, Mr. Mica,
			 Mr. Cohen,
			 Mr. Grijalva,
			 Ms. Bass, Ms. Wilson of Florida,
			 Mrs. Christensen,
			 Mr. Welch,
			 Mr. Grayson,
			 Mrs. McCarthy of New York,
			 Mrs. Beatty,
			 Mr. Deutch,
			 Mr. Rangel,
			 Mr. Faleomavaega,
			 Ms. Jackson Lee,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Mr. Cummings,
			 Ms. Loretta Sanchez of California,
			 Mr. Garcia,
			 Mr. Gutierrez,
			 Ms. Gabbard, and
			 Ms. Brown of Florida) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to exempt
		  reimbursements of certain medical expenses and other payments related to
		  accident, theft, loss, or casualty loss from determinations of annual income
		  with respect to pensions for veterans and surviving spouses and children of
		  veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Pensions Protection Act of
			 2013.
		2.Exclusion of
			 certain reimbursements of medical expenses and other payments from
			 determination of annual income with respect to pensions for veterans and
			 surviving spouses and children of veterans
			(a)In
			 generalParagraph (5) of
			 section 1503(a) of title 38, United States Code, is amended to read as
			 follows:
				
					(5)payments regarding—
						(A)reimbursements of any kind (including
				insurance settlement payments) for—
							(i)expenses related to the repayment,
				replacement, or repair of equipment, vehicles, items, money, or property
				resulting from—
								(I)any accident (as defined by the Secretary),
				but the amount excluded under this subclause shall not exceed the greater of
				the fair market value or reasonable replacement value of the equipment or
				vehicle involved at the time immediately preceding the accident;
								(II)any theft or loss (as defined by the
				Secretary), but the amount excluded under this subclause shall not exceed the
				greater of the fair market value or reasonable replacement value of the item or
				the amount of the money (including legal tender of the United States or of a
				foreign country) involved at the time immediately preceding the theft or loss;
				or
								(III)any casualty loss (as defined by the
				Secretary), but the amount excluded under this subclause shall not exceed the
				greater of the fair market value or reasonable replacement value of the
				property involved at the time immediately preceding the casualty loss;
				and
								(ii)medical expenses resulting from any
				accident, theft, loss, or casualty loss (as defined by the Secretary), but the
				amount excluded under this clause shall not exceed the costs of medical care
				provided to the victim of the accident, theft, loss, or casualty loss;
				and
							(B)pain and suffering (including insurance
				settlement payments and general damages awarded by a court) related to an
				accident, theft, loss, or casualty loss, but the amount excluded under this
				subparagraph shall not exceed an amount determined by the Secretary on a
				case-by-case
				basis;
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 180 days after the date of
			 the enactment of this Act.
			
